Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Robert Shayne Kinslow, Appellant                       Appeal from the 6th District Court of Red
                                                       River County, Texas (Tr. Ct. No.
No. 06-14-00083-CR         v.                          CR01648). Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the sum
of $1,181.25, attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Robert Shayne Kinslow, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED DECEMBER 19, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk